Lummus, J.
The following facts appear in a master’s report. The principal part of the property in question consisted of John Dunn’s farm. John Dunn died in 1849, leaving three children, George, Sarah and Edwin. In addition to his third share of the farm, George acquired from third persons in 1857 three parcels across the road from the John Dunn farm. Edwin’s third share of the farm passed by deed to George in 1849. In 1899, Sarah died, leaving her share to George. Since George was then dead, Sarah’s share passed to his only child Anna. R. L. (1902) c. 135, § 21 (G. L. [Ter. Ed.] c. 191, § 22). Edwin had in 1894 given to one John B. Scott a deed purporting to convey' John Dunn’s farm, but apparently it conveyed nothing. Whether it did or not is unimportant, for in 1913 John B. Scott conveyed the same premises to George’s only daughter Anna. Thus Anna, who by marriage had become Anna *663Dunn Parker, was at the time of her death in 1921 possessed of the entire property in question.
Irene Parker, as administratrix of the estate of Anna Dunn Parker, conveyed the entire property in question under license of the Probate Court to the plaintiff Charles D. Bourcier in 1930. In consideration, Bourcier paid $2,000 and gave a mortgage back to the heirs of Anna Dunn Parker, namely, Irene Parker, Theodora Parker and Miriam Parker Ray, for $4,500. Later the defendant, Roger W. Robinson, acquired from them all their interest in the mortgage and farm. He proceeded to foreclose the mortgage, as he had a right to do because of non-payment of the principal. He was the owner of the mortgage, and could not be permanently restrained from foreclosing it. Any temporary restraint was ended by the entry of a final decree dismissing the bill. There was no error in that final decree, and on the plaintiff’s appeal it must be affirmed.
The plaintiff filed eight exceptions to the master’s report. The interlocutory decree confirming that report was properly entered, since all the exceptions were either immaterial or plainly unsound. The question of recommittal of the report was within the discretion of the court.

Interlocutory decrees affirmed.


Final decree affirmed, with costs.